United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Dallas Jones, for the appellant
No appearance, for the Director

Docket No. 08-1202
Issued: May 8, 2009

Oral Argument March 19, 2009

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 17, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated February 22, 2008 denying his claim for an
employment-related injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury in the performance of duty on December 11, 2007.
FACTUAL HISTORY
On January 5, 2008 appellant, then a 47-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that on December 11, 2007 at approximately 2:18 p.m., he sustained
injuries when he fell in the men’s locker room while getting ready for work and hit his head on
the floor. Appellant was transported by ambulance to the Harborview Medical Center. The
employing establishment controverted the claim on the basis that the injury did not occur in the

performance of duty as appellant’s fall occurred prior to clocking in for work. His regular work
hours were noted as being from 2:30 to 11:00 p.m., Tuesday through Saturday.
In a physician’s report of December 11, 2007, Dr. Joshua Hawkins, a general surgeon,
noted that appellant was “said to have had a seizure and fell back onto an object, injuring head.”
A left frontal lobe contusion and left temporal bone fracture were diagnosed.
In a letter dated January 14, 2008, the Office requested that appellant submit additional
factual and medical evidence regarding his claim. In a January 22, 2008 response, appellant
advised that he did not know how the incident happened. All he remembered was getting ready
for his shift in the men’s locker room. In an undated statement, Coworker Philip Omil stated that
on December 11, 2007, between the hours of 2:15 to 2:30 p.m., appellant and he were in the
men’s locker room changing in preparation for work. Appellant grabbed his chest with his right
hand, made a noise like “hum” or “ohh” and fell to the floor hitting his head. Mr. Omil gave
appellant chest compressions and paramedics were called, who took him to the hospital.
Appellant provided copies of medical records dated December 14, 2007 to February 4, 2008.
The records from Harborview Medical Center, where appellant was initially hospitalized
for his fall, include a December 11, 2007 x-ray of the cervical spine, computerized tomography
(CT) scan of the head and x-ray trauma series. He underwent additional diagnostic testing. The
December 13, 2007 discharge summary noted appellant was found by his coworker on the floor
of a locker room at the employing establishment. He had a decreased level of consciousness and
witnesses did cardiopulmonary resuscitation briefly. No one saw appellant fall, but he appeared
rigid. There was no known past history of seizure. Appellant was taken by ambulance awake,
but confused, to the emergency department and admitted. The syncope workup was negative.
Throughout his hospitalization, appellant was on telemetry with no arrhythmias/irregular heart
rate noted. He was also seen by a speech therapist, occupational therapist and physical therapist.
Appellant was discharged with a diagnosis of bifrontal contusion/hemorrhage. Secondary
diagnoses included: nondisplaced fracture to the left temporal bone, bilateral partial middle ear
and left mastoid and bony external auditory canal, right occipital bone fracture and syncope.
In a December 14, 2007 progress note, Dr. Sanders Chai, Board certified in occupational
medicine, noted the history of injury and his review of the medical records and objective testing
from Harborview Medical Center. He provided an assessment of intracranial hemorrhage, closed
head injury, seizure, concussion with moderate loss of consciousness, skull fracture and syncope.
Dr. Chai opined the closed head injury and its sequelae, including intracranial bleeding and
fractures, were work related. However, the underlying cause for the loss of consciousness was
probably not work related. In a January 18, 2008 report, Dr. Chai assessed: intracranial
hemorrhage, seizure, closed head injury, syncope and skull fracture, concussion with moderate
loss of consciousness, blurred vision and unspecified meningitis.
In a December 17, 2007 medical report, Dr. David Becerril, a Board-certified family
practitioner, noted that appellant had a recent closed head injury with multiple skull fractures and
was treated at Harborview Medical Center and placed on Dilantin for seizure prevention.
Appellant also had a history of chronic bilateral tympanic membrane perforations and right
mastoiditis, treated for staph right otitis media one month prior and had bloody drainage from
left tympanic membrane at the time of the head injury. Dr. Becerril noted a concern about

2

possible meningitis and advised that appellant needed to be further evaluated at the Providence
Everett Medical Pacific campus. He opined that appellant’s syncopal event was likely not
cardiac, although echocardiogram and Holter monitor were ordered. Dr. Becerril noted that
appellant had an echocardiogram and was monitored on telemetry at Harborview for several
days, with no revealing pathology.
Appellant was admitted to Providence Everett Medical Hospital on December 18, 2007
with presumed active bacterial meningitis. The likely source was identified as being
mastoid/chronic otitis media, recent skull fracture.
In a January 2, 2006 report, Dr. Robert D. Highley, Board certified in cardiovascular
diseases, reviewed the history of injury and advised that appellant’s fall was of unknown
etiology. He noted that a seizure disorder and syncope needed to be ruled out.
In a January 4, 2008 report, Dr. Kyle Shephard, a Board-certified internist, noted that
appellant suffered an on-the-job syncope with resultant fracture of the left temporal bone with
subsequent meningitis. Appellant was subsequently diagnosed with central serous retinopathy.
Dr. Shephard noted that there was a question of a possible seizure as to the etiology of his
syncope, although the details of this were unclear. He noted that one report stated appellant
become stiff, while another report noted there may have been shaking. Dr. Shephard advised the
etiology of appellant’s syncope was unclear and that Dr. Highley’s records stated that seizure
disorder and cardiac remained as differential diagnoses. In a January 29, 2008 report, he noted
that appellant’s meningitis resolved with antibiotic treatment. With respect to the syncope,
Dr. Shephard noted that appellant underwent a repeat Holter monitor which revealed no
significant abnormalities. He advised the etiology of the fall was still uncertain. Dr. Shephard
noted that appellant had an extensive cardiac workup and may have a possible seizure disorder.
In a February 6, 2008 report, Dr. Ming Hong, a Board-certified neurologist, noted that on
December 11, 2007 appellant fell at work and hit his head on the right side. At Harborview
Medical Center, appellant was found, by CT scan, to have a hemorrhagic contusion of the left
frontal cortex, a nondisplaced fracture of the left temporal bone, partial middle ear left mastoid
fracture and bony exterior auditory canal right occipital bone fracture. Dr. Hong diagnosed
closed head injury, memory loss, confusion and seizure. He noted that appellant was back to
work and a brain magnetic resonance imagining (MRI) scan a few days prior was normal. He
noted appellant was on Dilantin for seizure prevention.
By decision dated February 22, 2008, the Office denied appellant’s claim for
compensation finding that his injury did not occur in the performance of duty. It noted that the
employing establishment controverted the claim and several of the medical reports submitted
diagnosed a history of chronic ear disease, previous ear surgeries and a recent diagnosis of
meningitis.
LEGAL PRECEDENT
It is a general rule of workers’ compensation law that an injury occurring on the
industrial premises during working hours is compensable unless it falls within an exception to

3

the general rule.1 One exception to the general rule applies to falls in the workplace. Where a
personal, nonoccupational pathology causes an employee to collapse and to suffer injury upon
striking the immediate supporting surface and there is no intervention or contribution by any
hazard or special condition of the employment, the injury is not a personal injury while in the
performance of duty as it does not arise out of a risk connected with the employment.2 This is
referred to as an idiopathic fall.3 On the other hand, if the cause of the fall cannot be determined
or the reason it occurred cannot be explained, then it is an unexplained fall that comes within the
general rule that an injury occurring on the industrial premises during working hours is
compensable.4
ANALYSIS
Appellant contends that the injuries he sustained on December 11, 2007 occurred when
he fell in a men’s locker room at approximately 2:18 p.m., while getting ready for work. The
Board notes that appellant was in the performance of duty at the time of the December 11, 2007
fall as it was reasonable for him to be on the employment premises about 12 minutes before his
work shift started at 2:30 p.m.5 The record establishes that he was changing clothes in
preparation for work. However, coverage under the Federal Employees’ Compensation Act is
not merely determined by appellant’s presence on the premises. As noted, a general rule of
workers’ compensation law is that an injury occurring on the industrial premises during working
hours is compensable unless it falls within an exception to the general rule. The Office found
that appellant’s fall was due to an idiopathic condition and denied the claim. However, the
Board finds that the evidence of record does not support that appellant’s fall was due to an
idiopathic condition.
To properly apply the idiopathic fall exception, there must be two elements present: a
fall resulting from a personal, nonoccupational pathology, and no contribution from the
employment. Appellant did not allege that he struck any object related to his employment when
he fell to the floor. Mr. Omil, appellant’s coworker, did not witness appellant striking any object
before he reached the floor. Dr. Hawkins’ December 11, 2007 report indicated that appellant fell
back on an object, injuring his head. However, this statement is not specific regarding the nature
of any object and his statement is at odds with those of appellant and Mr. Omil. There is no
other evidence supporting that appellant struck any object related to his employment when he fell
to the floor. The evidence does not establish that an employment factor contributed to the
claimed injury.
1

Martha G. List, 26 ECAB 200 (1974).

2

John R. Black, 49 ECAB 624, 626 (1998).

3

See Karen K. Levene, 54 ECAB 671 (2003).

4

John R. Black, supra note 2.

5

The Board has accepted the general rule of workers’ compensation law that, as to employees having fixed hours
of work, injuries occurring on the premises of the employing establishment, while the employee is going to or from
work, before or after working hours or at lunch time, are compensable. See James P. Schilling, 54 ECAB 641
(2000); see also Narbik A. Karamian, 40 ECAB 617 (1989); Charles Crawford, 40 ECAB 474 (1989).

4

The fall must also result from a personal, nonoccupational pathology. The discharge
summary from Harborview Medical Center reveals that the syncope workup was negative and no
arrhythmias/irregular heart rates were noted on telemetry. Dr. Chai opined that the cause of
appellant’s syncope or loss of consciousness was probably not work related. However, Dr. Chai
did not explain the reasons for his stated conclusion.6 Thus, Dr. Chai’s opinion is insufficient to
establish that appellant’s fall was due to a known etiology. The other physicians of record
opined that appellant’s fall was of an unknown etiology. Dr. Becerril opined that appellant’s
syncopal episode was not likely cardiac in nature. He reviewed a proper history of injury as well
as appellant’s preexisting medical conditions. Dr. Becerril noted that appellant’s cardiac
monitoring as well as the echocardiogram at Harborview Medical Center failed to reveal any
pathology. Dr. Highley opined that appellant’s fall was of unknown etiology, although he noted
a seizure disorder needed to be ruled out. Dr. Shephard also opined that the etiology of
appellant’s fall was uncertain, even after appellant underwent a repeat Holter monitor of his
heart. While the record reflects that he was on medication for seizure prevention, there is no
affirmative medical opinion of record which attributes appellant’s fall to a seizure or any other
specific nonoccupational cause. Because the cause of appellant’s fall cannot be determined, it is
an unexplained fall and comes within the general rule that an injury occurring on the employing
establishment’s premises during working hours is compensable.7
The Board finds that the idiopathic fall exception to coverage is not applicable and
appellant’s fall and the medical conditions resulting therefrom are compensable. The medical
evidence reveals that he sustained multiple conditions related to his fall. Thus, the case will be
remanded to the Office for further development on the nature and extent of any disability related
to the December 11, 2007 injury.
CONCLUSION
Appellant’s fall on December 11, 2007 occurred in the performance of duty.

6

See Patricia J. Glenn, 53 ECAB 159 (2001) (the opinion of a physician must be one of reasonable medical
certainty).
7

John R. Black, supra note 2.

5

ORDER
IT IS HEREBY ORDERED THAT the February 22, 2008 decision is reversed. The
case is remanded for further action consistent with this decision of the Board.
Issued: May 8, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

